DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A1-A2, Species B1-B2, and Species C1-C2 in the reply filed on 09/27/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not established that there would be a serious burden in searching all species and all claims of the present application, and that there would not be a serious burden in searching the three additional identified species for which there are merely three additional claims. This is not found persuasive because as the examiner noted in the Restriction Requirement, such a set of three different species would each require a different field of search, such as the consideration of different subclasses and/or different search queries. Moreover, the Applicant’s original disclosure also discloses that the species are alternative embodiments from one another, as discussed in the Restriction Requirement, and therefore they are independent and distinct from one another and not obvious various variants, which would necessarily require different fields of search. Furthermore, even if there are currently only three additional claims drawn to the withdrawn species, withdrawing the restriction requirement would then allow for newly added claims and amended claims that may depend from or include the withdrawn subject matter which would be a serious search burden because every stage or prosecution requires a full and thorough search . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “second band layers” in lines 4 and 7 should be written as –second layers— for consistency in claim language relating back to independent claim 1.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “70 degrees C. equal” in line 4 should be written as –70 degrees C equal— for grammatical clarity.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “second band layers” in lines 4 and 7 should be written as –second layers— for consistency in claim language relating back to independent claim 1.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the phrase “second band layers” in lines 4 and 7 should be written as –second layers— for consistency in claim language relating back to independent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,228,933) and optionally Chambriard et al. (US 2014/0367012).

Regarding claim 1, Kawabata discloses a pneumatic tyre comprising: a tread portion (Fig. 5: 17) comprising circumferential land portions (Fig. 5: 19, 19a, 19b, 19c) divided by circumferential grooves (Fig. 5: 18, 18a, 18b) extending in a tyre circumferential direction; a pair of sidewall portions (Fig. 5); a pair of bead portions having bead cores (Fig. 5: 2) therein; a carcass (Fig. 5: 3) extending between the bead cores (Fig. 5: 2) of the pair of bead portions through the tread portion (Fig. 5: 17) and the pair of sidewall portions (Fig. 5); a belt layer (Fig. 5: 10) disposed outwardly in a tyre radial direction of the carcass (Fig. 5: 3) in the tread portion (Fig. 5: 17); and a band layer (Fig. 5: 16) disposed outwardly in the tyre radial direction of the belt layer (Fig. 5: 10); wherein the band layer (Fig. 5: 16) comprises a first layer (Fig. 5: see radially innermost layer of 16 directly above and adjacent to belt ply 12’) covering an entire width of the belt layer (Fig. 5: 10), and second layers (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) disposed outwardly in the tyre radial direction of the first layer and arranged separately in a tyre axial direction from one another, wherein each second layer (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) is located inwardly in the tyre radial direction of a respective one of the circumferential land portions (Fig. 5: 19, 19a, 19b, 19c).


    PNG
    media_image1.png
    609
    964
    media_image1.png
    Greyscale

Optionally, Chambriard teaches a tire comprising a radially outermost band layer (Figs. 1-2: 9) with axially spaced portions directly corresponding to land portions (Figs. 1-2: 4) in the tread (Figs. 1-2: 3), similar to Kawabata, wherein in each circumferential land portion, the band layer has at least one axial edge that is away at a distance (Fig. 2: a) of at least 3.0 mm in the tyre axial direction from a rib edge located nearest to the at least one axial edge ([0044], [0061]). Accordingly, in each circumferential land portion, the band layer must have at least one axial edge that is away at a distance (A) of more than 3.0 mm in the tyre axial direction from a groove bottom of one of the circumferential grooves located nearest to the at least one axial edge because the groove bottom is even further away in the axial direction from the respective axial edge than the rib edge (Fig. 2). Thereby, the range of more than 3.0 mm falls within and overlaps with the claimed range of equal to or more than 3.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance (A). In this manner, it is possible to protect the axial ends of the tread separation layer from any external attack during the life of the circumferential rib ([0044]. 

Regarding claim 2, Kawabata further discloses that the second layers (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) comprise axially spaced two outermost second layers (Fig. 5: see second layers of 16 corresponding to land portions 19b because second layers of 16 corresponding to land portions 19a are a different folded over structure of multiple layers) arranged outermost in the tyre axial direction, wherein the outermost second layers have respective outer edges in the tyre axial direction (See annotated Fig. 5 below), and 19wherein the respective outer edges of the outermost second layers are located inwardly in the tyre axial direction at a distance (B1) from respective outer edges of the belt layer (See annotated Fig. 5 below).

    PNG
    media_image2.png
    376
    650
    media_image2.png
    Greyscale


Regarding claim 3, Kawabata further discloses that the belt layer (Fig. 5: 10) comprises a first belt ply (Fig. 5: 11’), and a second belt ply (Fig. 5: 12’) disposed outwardly in the tyre radial direction of the first belt ply (Fig. 5: 11’) and having a smaller width than that of the first belt ply (Fig. 5: 11’), and wherein the respective outer edges of the outermost second layers are located inwardly in the tyre axial direction at a distance (B2) from respective outer edges of the second belt ply (See annotated Fig. 5 below).

    PNG
    media_image3.png
    404
    658
    media_image3.png
    Greyscale


Regarding claims 12-14, Kawabata further discloses that the circumferential land portions (Fig. 5: 19, 19a, 19b, 19c) include at least one inner circumferential land portion (Fig. 5: 19c, 19b) disposed between adjacent circumferential grooves (Fig. 5: 18a, 18b) in the tyre axial direction, wherein the second layers (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) of the band layer (Fig. .

    PNG
    media_image4.png
    790
    636
    media_image4.png
    Greyscale


Claims 4, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,228,933) and optionally Chambriard et al. (US 2014/0367012) as applied to claims 1-3 above, and optionally further in view of Kityama (JP 2014-015094, see machine translation).

Regarding claims 4 and 8-9, Kawabata further discloses that the band layer is formed by winding a tape-shaped band strip including one or more band cords therein spirally in the tyre circumferential direction (Col. 3 lines 45-52, 66-68; Col. 4 lines 1-2; Col. 6 lines 15-21). Kawabata also discloses that the 

Regarding claim 15, Kawabata further discloses that the circumferential land portions (Fig. 5: 19, 19a, 19b, 19c) include at least one inner circumferential land portion (Fig. 5: 19c, 19b) disposed between adjacent circumferential grooves (Fig. 5: 18a, 18b) in the tyre axial direction, wherein the second layers (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) of the band layer (Fig. 5: 16) comprise one second layer located radially inwardly of the at least one inner circumferential land portion .

    PNG
    media_image4.png
    790
    636
    media_image4.png
    Greyscale



Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,228,933) and optionally Chambriard et al. (US 2014/0367012) as applied to claim 1 above, and further in view of any one of Takenaka (US 2019/0329594) and/or Niwa (US 2015/0283864). 

Regarding claim 6, Kawabata further discloses that the bead portions comprise bead apex rubbers (Fig. 5: 4) extending outwardly in the tyre radial direction from outer surfaces of the respective bead cores (Fig. 5: 2).

Takenaka teaches a tire comprising a bead portion wherein the radial heights (Fig. 1: BH) of outer edges of the bead apex rubbers (Fig. 1: 6) from the outer surfaces of the bead cores (Fig. 1: 5) are in a range of less than or equal to 30 mm ([0035]), which falls within and overlaps with the claimed range of 25 to 45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial heights (h) of outer edges of the bead apex rubbers from the outer surfaces of the bead cores. By reducing the height (Fig. 1: BH) of the bead filler (Fig. 1: 6) in such a manner, tire temperature rising caused by deformation of the bead portion (Fig. 1: 3) is suppressed, and it is thus possible to effectively improve the load durability ([0035]). When the height of the bead filler is greater than 30 mm, the effect of suppressing tire temperature rising is reduced ([0035]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kawabata in order to provide the radial heights of the outer edges of the bead apex rubbers from the outer surfaces of the bead cores in the aforementioned range so as to suppress tire temperature rising caused by deformation of the bead portion and effectively improve the load durability, as taught by Takenaka. 
Additionally or alternatively, Niwa teaches a tire comprising a bead portion wherein the radial heights (Fig. 3: H) of outer edges of the bead apex rubbers (Fig. 3: 6) from the outer surfaces of the bead cores (Fig. 3: 5) are in a range of 30 mm to 90 mm ([0011], [0038]), which falls within and overlaps with the claimed range of 25 to 45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial heights (h) of outer edges of the bead apex rubbers from the outer surfaces of the bead cores. Due to this, 

Regarding claim 17, Kawabata further discloses that the circumferential land portions (Fig. 5: 19, 19a, 19b, 19c) include at least one inner circumferential land portion (Fig. 5: 19c, 19b) disposed between adjacent circumferential grooves (Fig. 5: 18a, 18b) in the tyre axial direction, wherein the second layers (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) of the band layer (Fig. 5: 16) comprise one second layer located radially inwardly of the at least one inner circumferential land portion (Fig. 5: 19c, 19b), and wherein said one second layer has axial both edges that are away at the distance (A) in the tyre axial direction from respective groove bottoms of the adjacent circumferential grooves (See two alternative versions of annotated Fig. 5 below).

    PNG
    media_image4.png
    790
    636
    media_image4.png
    Greyscale



Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 5,228,933) and optionally Chambriard et al. (US 2014/0367012) as applied to claim 1 above, and further in view of Taguchi (US 2009/0314408).

Regarding claim 7, Kawabata does not expressly recite that the bead portions comprise clinch-apex rubbers forming outer surfaces of the respective bead portions.
Taguchi teaches providing a tire with a clinch apex (Fig. 1: 2), wherein a clinch apex is generally known in the tire art to be provided in a tire as a member that is brought in contact with a rim at which abrasion caused by friction with the rim is easily generated ([0002]). Taguchi further teaches that a loss-tangent (tan δ) of the rubber composition for a clinch apex measured under conditions of 70 degree C and 

Regarding claim 18, Kawabata further discloses that the circumferential land portions (Fig. 5: 19, 19a, 19b, 19c) include at least one inner circumferential land portion (Fig. 5: 19c, 19b) disposed between adjacent circumferential grooves (Fig. 5: 18a, 18b) in the tyre axial direction, wherein the second layers (Fig. 5: see radially outermost layer of 16 between first layer and tread 17) of the band layer (Fig. 5: 16) comprise one second layer located radially inwardly of the at least one inner circumferential land portion (Fig. 5: 19c, 19b), and wherein said one second layer has axial both edges that are away at the distance (A) in the tyre axial direction from respective groove bottoms of the adjacent circumferential grooves (See two alternative versions of annotated Fig. 5 below).

    PNG
    media_image4.png
    790
    636
    media_image4.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749